Tom Glaze, Justice, dissenting. Because the majority opinion fails to reveal that any error, much less prejudicial error, occurred to support reversing this case, I must dissent. Here, the State charged Ray Renfro with violating Ark. Code Ann. § 8-6-205 (1987), thereby committing the offense of Illegal Disposal of Waste. Under § 8-6-205, a person can commit the one offense in three different ways. See § 8-6-205(a)(3), (4), and (5). The State’s information cited the entire statute, but specifically set out prohibited conduct tracking the 205(a)(4) provision, stating that, on June 19, 1996, Renfro illegally disposed of solid waste upon property owned by another person without the written permission of the owner or occupant of the property. At trial, undisputed proof was shown that, on June 19, 1996, three law enforcement officers on separate occasions saw Renfro and other men dumping rotten potatoes on property at a location near Twin Bridges in Craighead County. One officer said the property was owned by a drainage district, and, the burden clearly being Renfro’s, Renfro failed to show he had any permission, written or otherwise, to dump waste at the site. See Ark. Code Ann. § 5-1-111(c)(3) (1987) and Fendley v. State, 314 Ark. 435, 863 S.W.2d 284 (1993). Based on the foregoing proof given the jury, the State clearly showed Renfro committed the. offense of illegal disposal of waste as defined by § 8-6-205 (a) (4). Even though Renfro’s guilty verdict is supported by undisputed evidence at trial, the majority opinion says the trial judge erred because, in addition to instructing the jury on illegal disposal of waste under 205(a)(4), he further instructed it on the offense as defined in 205(a)(3) and (5), as well. The State presented evidence, without objection, that supported these additional ways Renfro committed the offense. To support its holding, the majority relies on Williams v. State, 302 Ark. 234, 788 S.W.2d 241 (1990), which is simply not applicable. There the State charged Williams with falsifying business records in violation of Ark. Code Ann. § 5-37-202(a)(1) — one of four means by which the crime could be shown. Id., see § 5-37-202(a)(1)-(4). At trial, however, the State failed to prove Williams committed the crime under 202(a)(1), and on appeal, Williams claimed the trial court should have directed a verdict. In response, the State contended it was not limited to proving the crime under 202(a)(1), but instead the State could show Williams’s guilt by showing his prohibited conduct violated any of the statute’s four subsections. Williams, 302 Ark. at 237, 788 S.W.2d at 243. The Williams court reversed, holding that the language of the information limited the State’s proof to those specific elements set forth in the information, and to attempt to prove any of the other three subsections would constitute a fatal variance between the information and the proof. Id. Obviously, the Williams case is far different from Renfro’s situation because, in Williams, the State never proved its case as pled in its information; here the State unquestionably charged and proved that Renfro had violated § 8-6-205(4). Thus, no variance whatever existed between the information and the proof. The majority opinion also attempts to justify its reversal by citing Stirone v. United States, 361 U.S. 212 (1960)—another case which has no application to the facts and situation before us. There, Stirone was indicted with interfering with interstate commerce by extortion in violation of the Hobbs Act, 18 U.S.C. § 1951. The only interstate commerce mentioned in the grand jury indictment involved importing sand into Pennsylvania to be used in building a steel plant there. Id. However, at trial, the judge, over Stirone’s objection, allowed the State to introduce evidence to show interference of interstate commerce by exporting steel from Pennsylvania to other states. Stirone, 361 U.S. at 214. In doing so, the judge also instructed the jury it could base a conviction upon interference with either the importation of sand or the exportation of steel. Id. The Supreme Court in Stirone held the district judge had erred because (1) no court could know if the grand jury would have been willing to indict Stirone for his conduct based on the new charge involving the exportation of steel, and (2) it could not be said with certainty that, with the adding of the exportation charge at trial, the jury convicted Stirone solely on the indictment returned by the grand jury. The Court based its holding on the fact that the very purpose of the requirement that a man be indicted by a grand jury is to limit his jeopardy to offenses charged by a group of his fellow citizens acting independently of either prosecuting attorney or judge. Stirone v. United States, supra. (Emphasis added.) Excuse my reference to an old adage, but the majority opinion’s reliance on Stirone is like comparing apples to oranges. Here, the prosecutor, not a grand jury, brought the illegal disposal of waste charge against Renfro, and no question arises in the present case whether a group of fellow citizens would have indicted Renfro under the other subsections of statute § 8-6-205. But, most important, I point out, once again, that the prosecutor proved beyond any doubt that Renfro violated § 8-6-205 (a) (4) in the exact manner alleged in the information. Therefore, Renfro suffered no harm by the prosecutor having proved that Renfro also committed the same offense in the two other ways defined in § 8-6-205 (a) (3) and (5). Finally, I underscore that the prosecutor, without objection by Renfro, introduced the testimony of George Turner, an employee with the Arkansas Department of Pollution Control and Ecology. That testimony bore on Renfro’s conduct and how that conduct violated the other two subsections set out in the illegal-disposal-of-waste statute. Again, since the State’s evidence already clearly showed Renfro had committed the offense under § 8-6-205 (a) (4), the question is what harm could Rerfro have suffered merely by the State’s offering other evidence of his guilt of the same offense. None. Again, no variance existed between the information and the State’s proof showing Renfro’s culpability under § 8-6-205(a)(4). In addition, it is worthy to repeat that the State, without objection, presented evidence bearing on the two other ways Renfro violated § 8-6-205. The information filed against Renfro set out § 8-6-205, and Renfro cannot claim surprise of its content. Arkansas law is settled that a party is entitled to a jury instruction if there is some evidence to support it. Yocum v. State, 325 Ark. 180, 925 S.W.2d 385 (1996). The trial court was correct by instructing the jury on the law contained in § 8-6-205(a)(3) and (5), as well as (a)(4). Because Renfro suffered no prejudicial harm, this case should not be reversed. Renfro violated the law, and it is a waste of judicial time to require the State to prove the same case against Renfro again. In fact, if the majority was correct in its analysis (it is not), the matter should be reversed and dismissed, not remanded. I would affirm. Arnold, C.J., and Corbin, J., join this dissent.